On December 11, 1917, relators filed in this court their original petition asking that a peremptory writ of mandamus issue requiring Hon. Conn Linn, judge of the district court of the Twenty-First judicial district, to certify his disqualification to sit as a trial judge in the case of C.C. Mueller and others, plaintiffs, against the Arkansas River Bed Oil  Gas Company and others, defendants, then pending in the district court of Tulsa county. On the 15th day of December following, motion to strike the petition was filed. The case was regularly assigned for submission on April 9, 1918, on which day the relators filed their motion to dismiss the case at their costs. On the same day and on call of the docket, the case was submitted. On April 11th thereafter relators were granted leave to withdraw their motion to dismiss. No briefs have ever been filed, though the cause has been submitted more than seven months.
In such a situation, there being no effort made to comply with the rules of the court in respect to filing briefs it is manifest that relators have abandoned their cause of action, for which reason the case is dismissed.